The Family Court properly determined that the father’s consent to the adoption of the subject children was not required (see Domestic Relations Law § 111 [1] [d]). The father failed to sustain his burden of establishing that he maintained substantial and continuous or repeated contact with the children through the payment of support and either regular visitation or other communication with the children (id.; see Matter of Sharissa G., 51 AD3d 1019, 1020 [2008]; Matter of Michael D.D.S., 24 AD3d 680 [2005]; Matter of Kasiem H., 230 AD2d 796 [1996]). The father’s incarceration did not absolve him of his responsibility to financially support and maintain regular communication with the children (see Matter of Jayquan J. [Clint J.], 77 AD3d 947 [2010]; Matter of Kevin A., Jr., 61 AD3d 859 [2009]; Matter of Sharissa G., 51 AD3d at 1020).
In light of the foregoing, the father’s remaining contentions have been rendered academic (see Domestic Relations Law § 111; Matter of Kasiem H., 230 AD2d at 797). Rivera, J.E, Balkin, Hall and Cohen, JJ., concur.